Citation Nr: 1241371	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-27 346A	)	DATE
	)
	)


THE ISSUE

Whether the February 27, 2009 decision of the Board of Veterans' Appeals (Board) that denied entitlement to an effective date earlier than May 6, 2002, for the 100 percent rating assigned to post-traumatic stress disorder (PTSD) contains clear and unmistakable error (CUE). 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel











INTRODUCTION

The Veteran had active service from August 1970 to August 1974.  

The moving party seeks revision or reversal of the February 2009 Board decision to the extent that it denied his request for an earlier effective date for his 100 percent rating for PTSD.  

The Board notes that the Veteran's motion for CUE was in statement on a VA Form 21-4138 received at the RO on December 2, 2009 and then forwarded to the Board.  This same communication also included a motion for reconsideration of the February 2009 Board decision, and a motion to vacate the February 2009 Board decision.  Both of these motions were denied in separate September 2010 letters from the Board to the Veteran. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.   


FINDINGS OF FACT

1.  In a February 27, 2009 decision, the Board denied entitlement to an effective date prior to May 6, 2002 for the award of a 100 percent rating for the Veteran's PTSD.  

2.  The Veteran has failed to set forth clearly and specifically the alleged CUE contained in the February 27, 2009 Board decision. 






CONCLUSION OF LAW

The Veteran has not submitted a proper motion for CUE in the February 27, 2009 Board decision.  38 U.S.C.A. §§ 7104(b), 7111 (West 2002); 38 C.F.R. §§ 20.1105, 20.1400, 20.1403, 20.1404(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 2002 & Supp. 2010)) is not applicable to the moving party's allegations of CUE.  The United States Court of Appeals for Veterans Claims (Court) has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  Instead, that claimant is collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165(2001).  

The record shows that entitlement to an effective date earlier than May 6, 2002 for the 100 percent rating assigned to PTSD was denied in a February 2009 Board decision.  The Veteran did not appeal this decision to the Court.  Therefore, this decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b) and (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

The Board finds that the Veteran has not submitted a proper motion for CUE in the February 27, 2009 Board decision.  The only communication from the Veteran in regards to this motion is the December 2, 2009 VA Form 21-4138 in which he stated he wished to file a motion for CUE.  The Veteran has not identified the basis of the CUE alleged to have been committed in the February 27, 2009 decision.  He has not even made a general argument.  The one and only communication from the Veteran in this matter is his statement that he wished to file a motion for CUE.  

In March 2011, the Board mailed the Veteran a letter in which he was provided the docket number for his motion.  He was also notified where to find the rules relating to CUE motions.  Finally, it was strongly suggested that he obtain representation.  No response has been received from the Veteran in this matter during the more than 19 months since this letter was mailed to him.  As he has failed to set forth clearly and specifically the alleged CUE, or errors, of fact or law in the February 27, 2009 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error, the Board must dismiss his motion.  This dismissal is without prejudice, which means that the Veteran can submit a new motion if he will provide the basis of the alleged CUE.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).


ORDER

The Veteran's motion to revise the February 27, 2009 Board decision that denied entitlement to an effective date earlier than May 6, 2002 for the 100 percent rating assigned to PTSD, on the basis of CUE, is dismissed without prejudice. 



                       ____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



